Case 18-21991-CMB         Doc 38     Filed 04/12/21 Entered 04/12/21 09:16:42             Desc Main
                                    Document      Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA


                                                :
  In re:                                        :
                                                : Bankruptcy Case No. 18-21991-CMB
  Robert L. Pennington                          :
  Beth Ann Pennington                           : Chapter 13
                        Debtors                 :
                                                : Judge: Carlota M. Bohm
  SN Servicing Corporation as Servicer for U.S. :
  Bank Trust National Association, as           :
  Trustee of the Bungalow Series IV Trust       :
  Movant                                        :
                                                :
  Robert L. Pennington                          :
  Beth Ann Pennington                           :
  Ronda J. Winnecour                            :
  Respondents                                   :



           PLEASE TAKE NOTICE that the undersigned hereby appears in the above-captioned
Chapter 13 case on behalf of SN Servicing Corporation as Servicer for U.S. Bank Trust National
Association, as Trustee of the Bungalow Series IV Trust and hereby requests that all notices given
or required to be given in these cases, and all papers served or required to be served in these cases,
be given to and served upon the following:


                                               FRIEDMAN VARTOLO, LLP
                                               Attorneys for SN Servicing Corporation as Servicer
                                               for U.S. Bank Trust National Association, as
                                               Trustee of the Bungalow Series IV Trust
                                               85 Broad Street, Suite 501
                                               New York, New York 10004
                                               bankruptcy@FriedmanVartolo.com


           PLEASE TAKE FURTHER NOTICE that the foregoing demand includes all pleadings
of any kind including, without limitation, all notices, motions, complaints and orders, whether
written or oral, formal or informal, however transmitted, related in any way to the debtor, its
property or its estates. The persons listed above request that their names and addresses be added
Case 18-21991-CMB         Doc 38     Filed 04/12/21 Entered 04/12/21 09:16:42              Desc Main
                                    Document      Page 2 of 2



to the mailing matrix.


       PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance and
Demand for Service of Papers nor any later appearance, pleading, proof of claim, claim, or suit
shall constitute a waiver of (i) the right to have final orders in non-core matters entered only after
de novo review by a District Judge, (ii) the right to trial by jury in any proceeding triable in this
case or any case, controversy, or proceeding related to this case, (iii) the right to have the District
Court withdraw the reference in any matter subject to mandatory or discretionary withdrawal, (iv)
any objection to the jurisdiction or venue of this Court for any purpose other than with respect to
this Notice, (v) an election of remedy, or (vi) any other right, claim, defense, setoff, or recoupment,
in law or in equity, under any agreement, all of which are expressly waived.


Dated: April 12, 2021


                                               By: /s/ Lorraine Gazzara Doyle
                                               Lorraine Gazzara Doyle, Esq.
                                               FRIEDMAN VARTOLO LLP
                                               Attorneys for Movant
                                               1325 Franklin Avenue, Suite 230
                                               Garden City, New York 11530
                                               T: (212) 471-5100
                                               F: (212) 471-5150
                                               Bankruptcy@FriedmanVartolo.com
